     Case 3:20-cv-00552-MMA-MDD Document 9 Filed 08/13/20 PageID.19 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   DUNCAN MOORE,                                       Case No. 20-cv-552-MMA (MDD)
12                                      Plaintiff,
                                                         ORDER DENYING PLAINTIFF’S
13   v.                                                  MOTION FOR VOLUNTARY
                                                         DISMISSAL
14   GRANT MERCANTILE AGENCY,
     INC.,
15                                                       [Doc. No. 7]
                                      Defendant.
16
17
18
19         Duncan Moore (“Plaintiff”) moves to voluntarily dismiss Grant Mercantile
20   Agency, Inc. without prejudice. See Doc. No. 7 at 2. However, Plaintiff notes that
21   “Plaintiff will be filing a Motion for Dismissal with Prejudice once both parties have
22   satisfied the terms and conditions of their settlement agreement.” Id. at 1. Given that
23   Plaintiff indicates a motion to dismiss with prejudice is forthcoming, the Court declines
24   to grant Plaintiff’s instant motion to dismiss without prejudice. Accordingly, the Court
25   DENIES Plaintiff’s motion without prejudice.
26         The Court ORDERS Plaintiff to file a final, single dismissal of the action under
27   Federal Rule of Civil Procedure 41(a)(1)(A) on or before September 14, 2020 or,
28

                                                     1
                                                                             20-cv-552-MMA (MDD)
     Case 3:20-cv-00552-MMA-MDD Document 9 Filed 08/13/20 PageID.20 Page 2 of 2



 1   alternatively, ORDERS Plaintiff to file a joint status report indicating the status of the
 2   dismissal and the settlement agreement on or before September 14, 2020.
 3         IT IS SO ORDERED.
 4
 5   Dated: August 13, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                               20-cv-552-MMA (MDD)
